Exhibit 10.1

 

RAOUF S. GHALI
EMPLOYMENT AGREEMENT

 

Employment Agreement (this “Agreement”), dated as of August 18, 2016, among Hill
International, Inc., a Delaware corporation (the “Company”), and Raouf S. Ghali
(“Executive”).

 

WHEREAS, the Company desires to be assured of the association and services of
Executive; and

 

WHEREAS, Executive is willing and desires to continue to be employed by the
Company, and the Company is willing to continue to employ Executive, upon the
terms, covenants and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to continue to employ Executive, and Executive hereby accepts such continued
employment, upon the mutual terms, covenants and conditions set forth herein.

 

2.                                      Term.

 

(a)                                 Initial Term of Employment.  The initial
term of employment under this Agreement shall be for a period of five (5) years
commencing on August 11, 2016 (the “Effective Date”), unless terminated earlier
pursuant to Article 5.7 hereof; provided, however, that Executive’s obligations
in Article 5 hereof shall continue in effect after such termination as set forth
in Article 5.7 hereof.

 

(b)                                 Additional Terms.  The term of employment
under this Agreement may be extended upon the mutual consent of Executive and
Company.  The initial term of employment provided in Section 2(a) of this
Agreement, extended to the extent provided in this Section 2(b), is referred to
in this Agreement as the “Employment Term”.

 

3.                                      Compensation; Reimbursement.  For all
services rendered by Executive under this Agreement during the Employment Term,
the Company shall pay Executive the compensation set forth in Section 3.1
hereof, and shall provide the other benefits and reimbursement of expenses set
forth elsewhere in this Article 3.

 

3.1                               Compensation.

 

(a)                                 Base Salary.  The Company shall pay
Executive a base salary, payable in equal installments twice monthly on the
Company’s regular payroll dates and adjusted annually (the “Base Salary”).  The
Base Salary shall be reviewed annually by the Company’s Compensation Committee
and Board of Directors (the “Board”).  With respect to compensation and benefit
matters generally, to the extent

 

--------------------------------------------------------------------------------


 

consistent with the Company’s governing instruments, the Board may delegate its
rights and obligations to the Compensation Committee of the Board (the
“Compensation Committee”) and, to the extent of such delegation, all references
in this Agreement to the Board shall be deemed to be references to the
Compensation Committee.

 

(b)                                 Annual Bonus.

 

(i)                                     The Company shall pay to Executive an
annual bonus (the “Bonus”).  For each year, the target amount of the Bonus and
the performance criteria on which the Bonus will be based (A) shall be
determined by the Board in the manner contemplated by the rules applicable to
listed companies of the New York Stock Exchange (or any other exchange on which
the Company’s common stock is listed) and (B) shall be communicated to the
Executive no later than March 31st of each year to which the Bonus is
applicable.  Any Bonus amounts payable under this Agreement shall be paid no
later than March 15th of the year following the year with respect to which the
Bonus was earned.

 

(ii)                                  For each year, Executive’s Bonus shall be
based upon the attainment of the performance criteria, established by the Board.

 

(c)                                  Long-Term Incentive Award.  Executive shall
receive an annual long-term incentive award, which may consist of stock options
issued by the Company, shares of restricted stock of the Company, as well as
other forms of equity-based, equity-linked or other long-term incentive
compensation.  The amount and other terms of long-term incentive awards made to
Executive shall be determined by the Board and communicated to Executive no
later than March 1st of each year to which the award is applicable.

 

3.2                               Benefits.  Executive shall be entitled to all
benefits of employment provided to other employees of the Company in comparable
positions.  In addition, Executive shall be entitled to four (4) weeks of
vacation per annum.

 

3.3                               Expenses.  Executive shall be reimbursed for
all reasonable and approved business expenses for first-class air and rail
business travel, hotels, meals and all business entertainment incurred by him in
connection with the performance of his duties under this Agreement.  Subject to
Company policy, the reimbursement of Executive’s business expenses shall be upon
monthly presentation to and approval by the Company of valid receipts and other
appropriate documentation for such expenses.

 

4.                                      Scope of Duties.

 

4.1                               Title.  During the Employment Term,
Executive’s position and title with the Company shall be President and Chief
Operating Officer, or such other position and title upon which the Company and
Executive may mutually agree.

 

4.2                               Assignment of Duties.  During the Employment
Term, Executive shall have such duties as may be assigned to him from time to
time by the Company’s Chief Executive Officer commensurate with his experience
and responsibilities in the position for which he is employed pursuant to
Section 4.1 hereof.  Such duties shall be exercised subject to the control and
supervision of the Company’s Chief Executive Officer.

 

2

--------------------------------------------------------------------------------


 

4.3                               Location.  During the Employment Term,
Executive shall perform his duties from the Company’s Athens, Greece office or
at such other location as shall be determined by the Company and Executive.

 

4.4                               Executive’s Devotion of Time.  During the
Employment Term, Executive shall devote his full time, abilities and energy to
the faithful performance of the duties assigned to him consistent with
Section 4.2 hereof and to the promotion and forwarding of the business affairs
of the Company, and not to divert any business opportunities from the Company to
himself or to any other person or business entity.  Executive shall promote and
develop all business opportunities that come to his attention relating to
current or anticipated future business of the Company, in a manner consistent
with his reasonable belief as to the best interests of the Company and his
duties under this Agreement.

 

5.                                      Executive Covenants.

 

5.1                               Confidential Company Information.  During the
Employment Term, the Company has and will continue to provide Executive with
access to, and may confide in him, information, business methods and systems,
techniques and methods of operation developed at great expense by the Company
and which are assets of the Company.  Executive recognizes and acknowledges
that: (a) all Confidential Information (defined below) is the property of the
Company and is unique, extremely valuable and developed and acquired by great
expenditures of time, effort and cost; (b) the misuse, misappropriation or
unauthorized disclosure by Executive of the Confidential Information would
constitute a breach of trust and would cause serious irreparable injury to the
Company; and (c) it is essential to the protection of the Company’s goodwill and
to the maintenance of the Company’s competitive position that the Confidential
Information be kept secret and that Executive not disclose the Confidential
Information to others or use same to his own advantage or to the advantage of
others.  Accordingly, Executive shall not, during the Employment Term or
thereafter, directly or indirectly, in any manner, utilize or disclose to any
person, firm, corporation, association or other entity, or use on his own
behalf, any confidential and proprietary information of the Company, including,
but not limited to, information relating to strategic plans, sales, costs,
client lists, client preferences, client identities, investment strategies,
computer programs, profits or the business affairs and financial condition of
the Company, or any of its clients, or any of the Company’s business methods,
systems, marketing materials, clients or techniques (collectively “Confidential
Information”), except for (i) such disclosures where required by law, but only
after written notice to the Company detailing the circumstances and legal
requirement for the disclosure; or (ii) as authorized during the performance of
Executive’s duties for such use or purpose as are reasonably believed by
Executive to be in the best interests of the Company.  At any time, upon
request, Executive shall deliver to the Company all of its property including,
but not limited to, its Confidential Information (whether electronically stored
or otherwise) which are in his possession or under his control.  Property to be
returned includes, but is not limited to, notebook pages, documents, records,
prototypes, client files, drawings, electronically stored data, computer media
or any other materials or property in Executive’s possession.

 

5.2                               Noninterference.  Executive agrees that for a
period of twelve (12) months following the end of the Employment Term, for
whatever reason, he will not, directly or indirectly, for himself or on behalf
of any third party, at any time or in any manner:

 

3

--------------------------------------------------------------------------------


 

(a)                                 request or cause any of the Company’s
clients or potential clients to cancel, modify or terminate any existing or
continuing or, to Executive’s knowledge, prospective business relationship with
the Company;

 

(b)                                 engage in or participate in any effort or
act to induce, or in any way cause, any client or, to Executive’s knowledge,
prospective client of the Company, to deal with Executive or any other person or
entity except in a capacity as representative of the Company, or otherwise take
any action which might reasonably be expected to be disadvantageous to the
Company;

 

(c)                                  persuade, induce, solicit, influence or
attempt to influence any client or, to Executive’s knowledge, prospective client
of the Company to cease or refrain from doing business, or to decline to do
business, or to change or alter any existing or prospective business
relationship, with the Company;

 

(d)                                 accept business from, or perform or provide
any services for, any client, or to Executive’s knowledge, prospective client of
the Company;

 

(e)                                  contract with or communicate with, in
either case in connection with services, any client or, to Executive’s
knowledge, prospective client of the Company; or

 

(f)                                   provide any third party with any
information concerning any client, or to Executive’s knowledge, prospective
client of the Company, including but not limited to, the disclosure of any
client name or data, in whatever form, to such third party.

 

5.3                               Non-Compete.  For a period of twelve (12)
months following the end of the Employment Term, Executive shall not, directly
or indirectly, engage or participate in, or become employed by, or affiliated
with, or render advisory or any other services to, any person or business entity
or organization, of whatever form, that competes with the Company.  Executive
specifically acknowledges that the nature of the Company’s activities is such
that competitive activities could be conducted effectively within the territory
described above, and that the geographical and temporal limitations, in view of
the nature of the Company’s business, is reasonable and necessary to protect its
legitimate business interests.

 

5.4                               Injunctive Relief.  Executive acknowledges
that his compliance with the covenants in Sections 5.1, 5.2 and 5.3 hereof is
necessary to protect the good will, Confidential Information and other
proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages.  Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to the Company. 
Executive further acknowledges that he has carefully considered the nature and
extent of the restrictions contained herein and the rights and remedies
conferred upon the Company under this Agreement, and hereby acknowledges and
agrees that the same are

 

4

--------------------------------------------------------------------------------


 

reasonable, are designed to protect the legitimate business interests of the
Company, and do not confer benefits upon the Company disproportionate to the
detriment upon him.  In the event that Executive violates any of the covenants
in this Agreement and the Company commences legal action for injunctive or other
relief, the Company shall have the benefit of the full period of the covenants,
computed from the date Executive ceased violation of the covenants, either by
order of the court or otherwise.  Executive acknowledges that any claim or cause
of action he may have against the Company shall not constitute a defense to the
enforcement by the Company of his covenants in Article 5 of this Agreement
(e.g., these covenants are independent of any other provision in this Agreement
and of any other promise made to Executive).  Executive also acknowledges that
his experience and capabilities are such that he can obtain suitable employment
otherwise than in violation of the covenants in this Agreement and that the
enforcement of these covenants will not prevent the earning of a livelihood nor
cause undue hardship.  Without limiting the foregoing, in the event of a breach
by Executive of any provision of Section 5.1, 5.2 or 5.3 of this Agreement, the
Company’s obligations under this Agreement shall immediately terminate,
Executive shall not be entitled to any additional monetary payments or benefits
of any kind whatsoever and Executive shall reimburse the Company for all of its
reasonable attorneys’ fees and costs associated with any legal or equitable
proceedings or litigation seeking to enforce the terms of this Agreement.

 

5.5                               Remedies Cumulative and Concurrent.  The
rights and remedies of the Company as provided in this Article 5 shall be
cumulative and concurrent and may be pursued separately, successively or
together, at the sole discretion of the Company, and may be exercised as often
as occasion therefor shall arise.  The failure to exercise any right or remedy
shall in no event be construed as a waiver or release thereof.

 

5.6                               Executive’s Authorization.  Executive
authorizes the Company to inform any third parties, including future employers,
prospective employers and the Company’s clients or prospective clients, of the
existence of this Agreement and his obligations under it.

 

5.7                               Change in Control.  Notwithstanding any other
provision of this Agreement, in the event that there has occurred a Change in
Control as defined in Section 6.1(f) hereof that was effected without being
endorsed by a majority of the members of the Board prior to the date of such
Change in Control, then all of the provisions of this Article 5 shall thereafter
have no further force or effect as against Executive.

 

6.                                      Termination.

 

6.1                               Bases for Termination.

 

(a)                                 Voluntary Termination by Executive. 
Executive’s employment hereunder may be terminated by Executive at any time
during the Employment Term, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.

 

(b)                                 Termination due to Death or Permanent
Incapacity.  This Agreement, and the Employment Term shall automatically
terminate on the date on which Executive dies or becomes permanently
incapacitated.  “Permanent incapacity” shall mean that (i) Executive is

 

5

--------------------------------------------------------------------------------


 

unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the service
provider’s employer.  Executive shall be deemed to have become “permanently
incapacitated” on the date that is thirty (30) days after the Company has
determined that Executive is permanently incapacitated and so notifies
Executive.

 

(c)                                  Termination by Company with Cause. 
Executive’s employment may be terminated by the Company “with cause”, effective
upon delivery of written notice to Executive given at any time during the
Employment Term (without any necessity for prior notice) in the event of any of
the following actions by Executive: (i) conviction of any felony or any other
crime involving moral turpitude, (ii) fraud against the Company or any of its
subsidiaries or affiliates or theft of or maliciously intentional damage to the
property of the Company or any of their subsidiaries or affiliates,
(iii) willful breach of Executive’s fiduciary duties to the Company, or
(iv) breach by Executive of any provision of this Agreement; provided, however,
that with respect to clause (iv) above, in order for Executive to be terminated
“with cause”, the unacceptable conduct must continue after the Company has given
Executive written notice thereof and a reasonable opportunity to correct such
conduct.

 

(d)                                 Termination by Company without Cause. 
Executive’s employment may be terminated by the Company “without cause”,
effective upon delivery of written notice to Executive given at any time during
the Employment Term (without any necessity for prior notice) provided that the
Company complies with all provisions of this Agreement, including without
limitation, obligations related to severance, vesting of options and
continuation of benefits as set forth herein.

 

(e)                                  Termination by Executive for Good Reason. 
Executive’s employment hereunder may be terminated by Executive for Good Reason
(as defined below) at any time during the Employment Term, subject to
Section 6.1(e)(iii) hereof.  For purposes of this Agreement, Executive’s
voluntary termination of employment for Good Reason (as defined below) will be
treated as a termination by the Company “without cause” if such termination of
employment occurs under the following conditions:

 

(i)                                     The termination of employment must occur
during a period of time not to exceed one (1) year following the initial
existence of one or more of the conditions set forth in paragraphs (1) through
(5) of this Section 6.1(e)(i) arising without the prior written consent of
Executive (the existence of any of which conditions shall constitute “Good
Reason”):

 

(1)                                 Any material diminution in Base Salary;

 

(2)                                 Any material diminution in Executive’s
authority, duties or responsibilities;

 

6

--------------------------------------------------------------------------------


 

(3)           Any material diminution in the budget over which Executive retains
authority;

 

(4)           Any change in the geographic location at which Executive must
perform the services under this Agreement without the Executive’s mutual
agreement, which change is material to Executive; or

 

(5)           Any other action or inaction that constitutes a material breach by
the Company of this Agreement.

 

(ii)           The amount, time, and form of any benefit paid upon the
termination of employment for Good Reason pursuant to this Section 6.1(e) must
be substantially identical to the amount, time and form of payment of any
benefit payable due to an actual termination of employment “without cause.”

 

(iii)          Executive shall provide notice to the Company of the existence of
the “Good Reason” condition within ninety (90) days after Executive becomes
aware of the initial existence of such “Good Reason” condition, upon notice of
which the Company shall have a period of sixty (60) days during which it may
remedy such condition.

 

(f)            Termination Following any Change in Control.  Executive’s
employment hereunder may be terminated by Executive within two (2) years
following any Change in Control (as defined below) of the Company.  For purposes
of this Agreement, a “Change in Control” of the Company will be deemed to occur
on the earliest to occur of any of the following events:

 

(i)            Change in Ownership:  A change in ownership of the Company occurs
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.

(ii)           Change in Effective Control:  A change in effective control of
the Company occurs on the date that either:

 

(1)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the eighteen (18) month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Company;

 

(2)           A majority of the members of the Company’s Board of Directors is
replaced during any twenty-four (24) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election; provided, that this paragraph (2) will
apply to the Company only if no other corporation is a majority shareholder.

 

7

--------------------------------------------------------------------------------


 

(iii)          Change in Ownership of Substantial Assets:  A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(iv)          Statement of Intended Interpretation:  It is the intent of the
parties that the definition of Change in Control under this Agreement be
construed consistent with the definition of “Change in Control” as defined in
Internal Revenue Code Section 409A (“Code Section 409A”) and the applicable
Treasury Regulations, as amended from time to time.

 

6.2          Payment Upon Termination.

 

(a)           Upon termination of Executive’s employment (i) by the Executive
voluntarily pursuant to Section 6.1(a) hereof, (ii) by reason of Executive’s
permanent incapacity pursuant to Section 6.1(b) hereof, or (iii) by the Company
for cause pursuant to Section 6.1(c) hereof, the Company shall pay to Executive,
within thirty (30) days after the effective date of such termination, an amount
equal to Executive’s then Base Salary accrued as of such date plus any
unreimbursed expenses then owed by the Company to Executive.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A.

 

(b)           Upon termination of Executive’s employment by reason of
Executive’s death pursuant to Section 6.1(b) hereof, the Company shall pay to
Executive, within thirty (30) days after Executive’s death, an amount equal to
Executive’s then Base Salary accrued as of such date plus any unreimbursed
expenses then owed by the Company to Executive.

 

(c)           Upon termination of Executive’s employment (i) by the Company
without cause pursuant to Section 6.1(d) hereof, (ii) by Executive for Good
Reason pursuant to Section 6.1(e) hereof or (iii) by Executive following a
Change in Control of the Company pursuant to Section 6.1(f), the Company shall
make a cash payment to Executive within thirty (30) days after the effective
date of such termination in the amount of $2,270,000, plus any unreimbursed
expenses then owed by the Company to Executive.  Executive’s receipt of the
benefits set forth in this Section 6.2(c) shall be subject to Executive’s timely
execution of a customary general release in the form and substance reasonably
satisfactory to the Company.

 

(d)           Nothing contained in this Section 6.2 shall affect the terms of
any employee stock options, stock grants, or other equity-based compensation
that may have been issued by the Company to Executive, which in the event of
termination of Executive’s employment with the Company shall continue to be
governed by their own terms and conditions; provided, however, that if
Executive’s employment is terminated (i) by the Company “without cause pursuant
to Section 6.1(d) hereof, (ii) by Executive for Good Reason pursuant to Section

 

8

--------------------------------------------------------------------------------


 

6.1(e) hereof or (iii) by Executive following a Change in Control of the Company
pursuant to Section 6.1(f), any and all stock options, stock grants or other
stock based compensation granted to Executive shall then immediately vest.

 

(e)           Notwithstanding anything herein to the contrary, to the extent any
of the benefits that Executive is entitled to are conditioned upon the timely
execution of a release constitute “deferred compensation” under Code
Section 409A, such payments shall be made on the thirtieth (30th) day after the
effective date of such termination (provided Executive has timely executed the
release provided by the Company).

 

6.3          Application of Code Section 409A.

 

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under Code Section 409A.  If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under Code
Section 409A, then such benefit or payment will be provided in full (to the
extent not paid in part at earlier date) at the earliest time thereafter when
such sanctions will not be imposed.  For purposes of Code Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under Code Section 409A) with the Company, each payment made under
this Agreement will be treated as a separate payment, and the right to a series
of installment payments under this Agreement will be treated as a right to a
series of separate payments.  In no event will Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
Code Section 409A.

 

(b)           Notwithstanding anything herein to the contrary, if, at the time
of Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code
Section 409A) and it is necessary to postpone the commencement of any payments
or benefits otherwise payable under this Agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
Code Section 409A, then the Company will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive), until the
first payroll date that occurs after the date that is six (6) months following
Executive’s “separation of service” with the Company.  If any payments are
postponed due to such requirements, such postponed amounts will be paid with
interest at the applicable federal rate as provided under Code
Section 7872(f)(2)(A) in a lump sum to Executive on the first payroll date that
occurs after the date that is six (6) months following Executive’s “separation
of service” with the Company.  If Executive dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
Code Section 409A will be paid to the personal representative of Executive’ s
estate within sixty (60) days after the date of Executive’s death.  Payments
pursuant to Section 6.2 of this Agreement are intended to satisfy the short-term
deferral exception under Code Section 409A.

 

(c)           All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (i) any
reimbursement will be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii)

 

9

--------------------------------------------------------------------------------


 

the amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.

 

(d)           To the extent applicable, all grants, awards, bonuses or other
payments made to Executive or for which Executive is eligible under any Company
bonus, incentive, deferred compensation plan or program or any other
compensation arrangement will be structured to comply with the requirements of
Code Section 409A or an exception from such requirements.

 

7.             Arbitration.

 

7.1          Subject to the limitations of this Article 7, if any dispute arises
between the parties under or concerning this Agreement or the terms hereof, or
regarding the manner in which Executive was treated while employed by the
Company, the termination of his employment, or any alleged violation by the
Company of Executive’s rights under any common law theory, or any applicable
federal, state, or local law, statute, regulation, or ordinance (including
without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and any other local, state, or federal legislation that pertains to employee
rights or discrimination in employment), the parties agree to submit such issue
to final and binding arbitration in accordance with the then existing National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association.  Nothing in this Article 7, however, will preclude the Company from
seeking the judicial relief set forth under Article 5 of this Agreement.

 

7.2          The parties agree that the interpretation and enforcement of the
arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
Commonwealth of Pennsylvania.

 

7.3          The parties agree and understand that one of the objectives of this
arbitration agreement is to resolve disputes expeditiously, as well as fairly,
and to those ends it is the obligation of both parties to raise any disputes
subject to arbitration hereunder in an expeditious manner.  Accordingly, the
parties agree that, as to any dispute that can be brought hereunder, a demand
for arbitration must be postmarked or delivered in person to the other party no
later than six (6) months after the date the demanding party knows or should
have known of the event or events giving rise to the claim.  Failure to demand
arbitration on a claim within these time limits is intended to, and will to the
furthest extent permitted by law, be a waiver and release with respect to such
claims.  If, and only if, the waiver and release of claims referenced in the
immediately preceding sentence is found by a court of competent jurisdiction to
be unenforceable as against Executive or the Company under this Agreement, then
the parties will nevertheless submit such claims to arbitration pursuant to this
Article within the time permitted by law.

 

10

--------------------------------------------------------------------------------


 

7.4          The Company will pay the arbitrator’s fees.

 

7.5          Unless otherwise agreed by the parties, arbitration will take place
in Philadelphia, Pennsylvania.

 

7.6          In rendering an award, the arbitrator will determine the rights and
obligations of the parties according to federal law and the substantive law of
the Commonwealth of Pennsylvania without regard to any principles governing
conflicts of laws and the arbitrator’s decision will be governed by state and
federal substantive law, including state and federal discrimination laws
referenced in Section 7.1 hereof, as though the matter were before a court of
law.

 

7.7          Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award.  The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing.  The
parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within Philadelphia, Pennsylvania.

 

7.8          It is understood and agreed by the parties that their agreement
herein concerning arbitration does not contain, and cannot be relied upon by
Executive to contain, any promises or representations concerning the duration of
the employment relationship, or the circumstances under or procedures by which
the employment relationship may be modified or terminated.

 

7.9          If any part of this arbitration procedure is in conflict with any
mandatory requirement or applicable law, the law will govern, and that part of
this arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law.  The arbitration procedure will
remain otherwise unaffected and enforceable.

 

8.             Miscellaneous.

 

8.1          Transfer and Assignment; Successors.  This Agreement is personal as
to Executive and shall not be assigned or transferred by Executive. This
Agreement shall be binding upon and inure to the benefit of all of the parties
hereto and their respective permitted heirs, personal representatives,
successors and assigns.

 

8.2          Severability.  Nothing contained herein shall be construed to
require the commission of any act contrary to law and, as to the Company, any
rule applicable to listed companies of the New York Stock Exchange (or any other
exchange on which the Company’s common stock is listed).  Should there be any
conflict between any provisions hereof and any present or future statute, law,
ordinance, rule (including, with respect to the Company and without limitation,
any rule applicable to listed companies of the New York Stock Exchange (or any
other exchange on which the Company’s common stock is listed)), regulation or
other pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirements of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

8.3          Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the Commonwealth of Pennsylvania.

 

8.4          Counterparts.  This Agreement may be executed in several
counterparts and all documents so executed shall constitute one agreement,
binding on all of the parties hereto, notwithstanding that all of the parties
did not sign the original or the same counterparts.

 

8.5          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements and understandings
with respect thereto.  No representation, promise, inducement, statement or
intention has been made by any party hereto that is not embodied herein, and no
party shall be bound by or liable for any alleged representation, promise,
inducement, or statement not so set forth herein.

 

8.6          Modification.  This Agreement may be modified, amended, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all of
the parties hereto.

 

8.7          Attorneys’ Fees and Costs.  In the event of any dispute arising out
of the subject matter of this Agreement, the prevailing party shall recover, in
addition to any other damages assessed, its reasonable attorneys’ fees, legal
expenses and court costs incurred in litigating, arbitrating or otherwise
attempting to enforce this Agreement or resolve such dispute.  In construing
this Agreement, no party hereto shall have any term or provision construed
against such party solely by reason of such party having drafted or written such
term or provision.

 

8.8          Waiver.  The waiver by either of the parties, express or implied,
of any right under this Agreement or any failure to perform under this Agreement
by the other party, shall not constitute or be deemed as a waiver of any other
right under this Agreement or of any other failure to perform under this
Agreement by the other party, whether of a similar or dissimilar nature.

 

8.9          Cumulative Remedies.  Each and all of the several rights and
remedies provided in this Agreement, or by law or in equity, shall be
cumulative, and no one of them shall be exclusive of any other right or remedy,
and the exercise of any one of such rights or remedies shall not be deemed a
waiver of, or an election to exercise, any other such right or remedy.

 

8.10        Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement.

 

8.11        Notices.  Any notice under this Agreement must be in writing and may
be: (i) telecopied, (ii) sent by overnight courier, (iii) hand-delivered, or
(iv) sent by United States mail, to the party to be notified at the following
address:

 

12

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Hill International, Inc.

One Commerce Square

2005 Market Street, 17th Floor

Philadelphia, Pennsylvania 19103

Attention:  Catherine H. Emma, Senior Vice President and Chief Administrative
Officer

 

With a copy to:

 

Hill International, Inc.

One Commerce Square

2005 Market Street, 17th Floor

Philadelphia, Pennsylvania 19103

Attention:  William H. Dengler, Jr., Esq., Senior Vice President and General
Counsel

 

If to Executive, to:

 

Raouf S. Ghali

Lord Byron 4

Pallini 15334

Athens, Greece

 

Each notice delivered in accordance with this Section 8.11 shall be deemed to be
effective as of the date such notice was sent.  Each party may change its
address for notice by giving notice thereof in the manner provided above.

 

8.12        Survival.  Any provision of this Agreement which imposes an
obligation after termination or expiration of this Agreement shall survive the
termination or expiration of this Agreement and be binding on Executive and the
Company.

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed under seal as of the date first written above.

 

Attested to by:

HILL INTERNATIONAL, INC

 

 

 

 

/s/ William H. Dengler, Jr.

 

By:

/s/ Catherine H. Emma, PHR

William H. Dengler, Jr.

 

 

Catherine H. Emma, PHR,

Secretary

 

Senior Vice President and Chief Administrative Officer

 

 

 

 

 

/s/ Raouf S. Ghali

 

RAOUF S. GHALI

 

13

--------------------------------------------------------------------------------